DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-20 of the after final filed on 03/04/2021, with respect to the rejection of claim(s) 1-21 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hashimoto US 2015/0070783 (Example 10 Table 10 and Fig. 28).
Withdrawal of Finality
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and therefore, the finality of the action is withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9-12, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto US 2015/0070783 (Example 10 Table 10 and Fig. 28).
Regarding claim 1, Hashimoto teaches a lens module (Fig. 28) comprising: 
a first lens (Fig. 28: L1) having positive refractive power (see Table below which found in para [0156] of Hashimoto, L1 has a focal length of 6.86 mm); 
-302.62 mm); 
a third lens (L3) having refractive power (L3 has a focal length of -10.49 mm); 
a fourth lens (L4) having positive refractive power (L4 has a focal length of 8.90 mm); 
a fifth lens (L5) having refractive power (L5 has a focal length of 20.28 mm); 
a sixth lens (L6) having negative refractive power (L6 has a focal length of -52.62 mm); and 
a seventh lens (L7) having negative refractive power (L7 has a focal length of -10.05 mm), an image-side surface of the seventh lens having one or more inflection points (as shown in Fig. 28, the image side surface of L7 has more than one point where the surface changes concavity i.e., from being “concave” to being “convex” or vice versa”).
wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens are disposed in a sequential order from the first lens to the seventh lens (see Fig. 28). 

    PNG
    media_image1.png
    136
    433
    media_image1.png
    Greyscale

Regarding claim 2, Hashimoto teaches the lens module of claim 1, wherein an object-side surface of the first lens is convex. 
[AltContent: arrow][AltContent: textbox (Radius curvature of L1, +ve sing indicates convex)][AltContent: roundedrect]
    PNG
    media_image2.png
    303
    597
    media_image2.png
    Greyscale

Regarding claim 6, Hashimoto teaches the lens module of claim 1, wherein an object-side surface of the fifth lens is concave, and an image-side surface of the fifth lens is convex. 
[AltContent: textbox (Radius curvature of L5, -ve sign indicates convex )][AltContent: textbox (Radius curvature of L5, -ve sign indicates concave )][AltContent: arrow][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image3.png
    339
    580
    media_image3.png
    Greyscale

Regarding claim 7, Hashimoto teaches the lens module of claim 1, wherein an object-side surface of the sixth lens is convex, and an image-side surface of the sixth lens is concave. 
[AltContent: textbox (Radius curvature of L6, +ve sing indicated concave)][AltContent: textbox (Radius curvature of L6, +ve sign indicates convex)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image3.png
    339
    580
    media_image3.png
    Greyscale

Regarding claim 9, Hashimoto teaches the lens module of claim 1, wherein at least one or more inflection points are formed on at least one of object-side and image-side surfaces of the sixth lens (as shown in Fig. 28, both the object side and the image side surface of L6 has more than one point where the surface changes concavity i.e., from being “concave” to being “convex” or vice versa”). 
Regarding claim 10, Hashimoto teaches the lens module of claim 1, wherein at least one or more turning points formed on at least one of object-side and image-side surfaces of the seventh lens (As shown in Fig. 28, the object and image side surface of the seventh lens L7, has more than one inflection point, since there is at least one inflection point, it is apparent also to have at least one turning point with the object or image side surfaces). 
Regarding claim 11, Hashimoto teaches the lens module of claim 1, wherein at least one of the first to seventh lenses is formed of plastic (para [0018]: “In the present invention, all the lenses are made of plastic material”). 
Regarding claim 12, Hashimoto teaches the lens module of claim 1, wherein at least one of object-side and image-side surfaces of at least one of the first to seventh lenses is aspheric 
Regarding claim 14, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
TTL/f<1.40 
where TTL is a distance from an object-side surface of the first lens to an image surface, and f is an overall focal length of an optical system including the first to seventh lenses. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image4.png
    146
    390
    media_image4.png
    Greyscale
	
	                  
                    
                        
                            T
                            T
                            L
                        
                        
                            f
                        
                    
                    =
                     
                    
                        
                            9.5
                        
                        
                            7.36
                             
                        
                    
                    =
                    1.29
                
            


	Regarding claim 16, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
R1/f>0.35 
where R1 is a radius of curvature of an object-side surface of the first lens, and f is an overall focal length of an optical system including the first to seventh lenses. 

    PNG
    media_image2.png
    303
    597
    media_image2.png
    Greyscale

[AltContent: rect]R1/f = 4.082/7.36 = 0.55
[AltContent: roundedrect]



Regarding claim 17, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
-0.6<(R11-R12)/(R11+R12)<8.0 
where R11 is a radius of curvature of an object-side surface of the sixth lens, and R12 is a radius of curvature of an image-side surface of the sixth lens. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image5.png
    340
    605
    media_image5.png
    Greyscale

                
                    
                        
                            R
                            11
                            -
                            R
                            12
                        
                        
                            R
                            11
                            +
                            R
                            12
                        
                    
                    =
                     
                    
                        
                            (
                            6.345
                            -
                            4.741
                            )
                        
                        
                            (
                            6.345
                            +
                            4.741
                            )
                        
                    
                    =
                    0.145
                
            
Regarding claim 18, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression:
 -2.0<R13/f<1.0
where R13 is a radius of curvature of an object-side surface of the seventh lens, and f is an overall focal length of an optical system including the first to seventh lenses. 
	From the Table above shown in Claim 17
	R13 = -5.6141, f = 7.36 mm
	                
                    
                        
                            R
                            13
                        
                        
                            f
                        
                    
                    =
                     
                    
                        
                            -
                            5.6141
                        
                        
                            7.36
                        
                    
                    =
                     
                    -
                     
                    0.76
                
            
Regarding claim 19, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
-10.0<(R5-R6)/(R5+R6)<14.0
where R5 is a radius of curvature of an object-side surface of the third lens, and R6 is a radius of curvature of an image-side surface of the third lens. 
From the Table above shown in Claim 17
	R5 = 4.596, and R6 = 2.641
                
                    
                        
                            R
                            5
                            -
                            R
                            6
                        
                        
                            R
                            5
                            +
                            R
                            6
                        
                    
                    =
                     
                    
                        
                            (
                            4.596
                            -
                            2.641
                            )
                        
                        
                            (
                            4.596
                            +
                            2.641
                            )
                        
                    
                    =
                    0.27
                
            
Regarding claim 21, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: 
|f1|<|f3| 
where f1 is a focal length of the first lens, and f3 is a focal length of the third lens.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    136
    433
    media_image1.png
    Greyscale

f1 = 6.86 and f3 = -10.49, thus |6.86| <|-10.49| = 6.86 < 10.49.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 2015/0070783 (Example 10 Table 10 and Fig. 28).
Regarding claim 13, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression:
 1.0<f12/f<2.0 
where f12 is a synthetic focal length of the first and second lenses, and f is an overall focal length of an optical system including the first to seventh lenses. 
[AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image6.png
    119
    759
    media_image6.png
    Greyscale

	As shown above Hashimoto teaches that f12/f = 0.97, but Hashimoto fails to explicitly teach that f12/f is between 1.0 and 2.0. However, Hashimoto teaches modifying the value for f12/f for is advantageous in order to shorten the total track length of the lens module see para [0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the lens module of Hashimoto such that 1.0<f12/f<2.0 since the claimed range (1.0) and the prior art range (0.97) are very close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to achieve “shorten the total track length of the lens module” as in Hashimoto para [0023]).
	Regarding claim 15, Hashimoto teaches the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression:
 BFL/f>0.2 

[AltContent: textbox (BFL = 0.25+0.21+0.638 = 1.098 mm)][AltContent: arrow][AltContent: roundedrect]
    PNG
    media_image7.png
    78
    535
    media_image7.png
    Greyscale

	                
                    
                        
                            B
                            F
                            L
                        
                        
                            f
                        
                    
                    =
                     
                    
                        
                            1.098
                        
                        
                            7.36
                        
                    
                    =
                    0.15
                
            
As shown above Hashimoto teaches that BFL/f = 0.15, but Hashimoto fails to explicitly teach that BFL/f is >0.2. However, Hashimoto teaches modifying the value for f12/f for is advantageous in order to shorten the total track length of the lens module see para [0023].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the lens module of Hashimoto such that BFL/f >0.2 since the claimed range (>0.2) and the prior art range (0.15) are very close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to achieve “shorten the total track length of the lens module” as in Hashimoto para [0023]).
Allowable Subject Matter
Claims 3-5, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the lens module of claim 1, wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave. 
Regarding claim 4, the lens module of claim 1, wherein both surfaces of the third lens are convex. 

Regarding claim 8, the lens module of claim 1, wherein an object-side surface of the seventh lens is convex, and the image-side surface of the seventh lens is concave. 
Regarding claim 20, the lens module of claim 1, wherein the lens module satisfies the following Conditional Expression: ANG/f>15.0 [Conditional Expression] where ANG is an angle of view of the lens module, and f is an overall focal length of an optical system including the first to seventh lenses. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872